       Case 1:19-cv-01878-PKC Document 100-1 Filed 12/26/19 Page 1 of 11



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

  J&R MULTIFAMILY GROUP, LTD.,
       Plaintiff,

  -against-                                              1:19-cv-1878 (PKC)

  UBS REAL ESTATE SECURITIES, INC.,
  U.S. BANK, N.A., AS TRUSTEE FOR THE
  REGISTERED HOLDERS OF UBS-
  BARCLAYS COMMERCIAL MORTGAGE
  TRUST      2012-C4,    COMMERCIAL
  MORTGAGE              PASS-THROUGH
  CERTIFICATES, SERIES 2012-C4,
  WELLS FARGO BANK, N.A. D/B/A
  WELLS       FARGO      COMMERCIAL
  MORTGAGE SERVICING,
  AND RIALTO CAPITAL ADVISORS, LLC
        Defendants.

                    CONFIDENTIALITY AND PROTECTIVE ORDER

       Before the court is Plaintiff’s Motion for Entry of Protective Order (“Protective Order”).

After careful consideration, it is hereby ORDERED as follows:

   1. Classified Information

       “Classified Information” means any information of any type, kind, or character that is

designated as “Confidential”, “For Counsel Only”, or “Attorneys Eyes Only” by any of the

supplying or receiving persons, whether it be a document, information contained in a document,

information revealed during a deposition, information revealed in an interrogatory answer, or

otherwise.

   2. Qualified Persons

       “Qualified Persons” means:

       a. For Counsel or Attorneys Only information:

              i.   retained counsel for the parties in this litigation and their respective staff;
Case 1:19-cv-01878-PKC Document 100-1 Filed 12/26/19 Page 2 of 11



   ii.    actual or potential independent experts or consultants (and their administrative

          or clerical staff) engaged in connection with this litigation (which shall not

          include the current employees, officers, members, or agents of parties or

          affiliates of parties) who, prior to any disclosure of Classified Information to

          such person, have signed a document agreeing to be bound by the terms of this

          Protective Order (such signed document to be maintained by the attorney

          retaining such person) and have been designated in writing by notice to all

          counsel;

   iii.   this court and its staff and any other tribunal or dispute resolution officer duly

          appointed or assigned in connection with this litigation.

b. For Confidential information:

   i.     the persons identified in subparagraph 2(a);

   ii.    the party, if a natural person;

   iii.   if the party is an entity, such officers or employees of the party who are actively

          involved in the prosecution or defense of this case who, prior to any disclosure

          of Confidential information to such person, have been designated in writing by

          notice to all counsel and have signed a document agreeing to be bound by the

          terms of this Protective Order (such signed document to be maintained by the

          attorney designating such person);

   iv.    litigation vendors, court reporters, and other litigation support personnel;

   v.     any person who was an author, addressee, or intended or authorized recipient

          of the Confidential information and who agrees to keep the information




                                            2
   Case 1:19-cv-01878-PKC Document 100-1 Filed 12/26/19 Page 3 of 11



                confidential, provided that such persons may see and use the Confidential

                information but not retain a copy.

   c. Such other person as this court may designate after notice and an opportunity to be

      heard.

3. Designation Criteria

   a. Non-classified Information. Classified Information shall not include information that

      either:

      i.        is in the public domain at the time of disclosure, as evidenced by a written

                document;

      ii.       becomes part of the public domain through no fault of the recipient, as

                evidenced by a written document;

      iii.      the receiving party can show by written document was in its rightful and lawful

                possession at the time of disclosure; or

      iv.       lawfully comes into the recipient’s possession subsequent to the time of

                disclosure from another source without restriction as to disclosure, provided

                such third party has the right to make the disclosure to the receiving party.

   b. Classified Information. A party shall designate as Classified Information only such

      information that the party in good faith believes in fact is confidential. Information that

      is generally available to the public, such as public filings, catalogues, advertising

      materials, and the like, shall not be designated as Classified.


      Information and documents that may be designated as Classified Information include,

      but are not limited to, trade secrets, confidential or proprietary financial information,

      operational data, business plans, and competitive analyses, personnel files, personal

                                              3
       Case 1:19-cv-01878-PKC Document 100-1 Filed 12/26/19 Page 4 of 11



           information that is protected by law, and other sensitive information that, if not

           restricted as set forth in this order, may subject the producing or disclosing person to

           competitive or financial injury or potential legal liability to third parties.


           Correspondence and other communications between the parties or with nonparties may

           be designated as Classified Information if the communication was made with the

           understanding or reasonable expectation that the information would not become

           generally available to the public.

       c. For Counsel or Attorneys Only. The designation “For Counsel Only” or “Attorneys

           Eyes Only” shall be reserved for information that is believed to be unknown to the

           opposing party or parties, or any of the employees of a corporate party. For purposes

           of this order, so-designated information includes, but is not limited to, product formula

           information, design information, non-public financial information, pricing information,

           customer identification data, and certain study methodologies.

       d. Ultrasensitive Information. At this point, the parties do not anticipate the need for

           higher levels of confidentiality as to ultrasensitive documents or information. However,

           in the event that a court orders that ultrasensitive documents or information be

           produced, the parties will negotiate and ask the court to enter an ultrasensitive

           information protocol in advance of production to further protect such information.

   4. Court’s Rules

       Notwithstanding any other provision, no document may be filed with the Clerk under seal

without a further Order of this Court addressing the specific documents or portions of documents

to be sealed. Any application to seal shall be accompanied by an affidavit or affidavits and a

memorandum of law, demonstrating that the standards for sealing have been met and specifically

                                                  4
       Case 1:19-cv-01878-PKC Document 100-1 Filed 12/26/19 Page 5 of 11



addressing the applicability of Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-120 (2d

Cir. 2006) and any other controlling authority. Unless otherwise ordered, a party seeking to file an

opposing party’s confidential information shall so advise the opposing party fourteen (14) days in

advance specifying the precise portion of the information the party seeks to use, the general

purpose thereof and any redactions to which the party does not object. Within seven (7) days

thereafter, the party whose confidential information is sought to be used may make an application

to seal in accordance with the first paragraph of this Order, indicating the portion or portions of

the information it seeks to have sealed. Nothing herein is intended to alter or modify the

applicability of Rule 5.2, Fed. R. Civ. P., to this case. The redactions expressly authorized by Rule

5.2 may be made without further application to the Court.

   5. Use of Classified Information

       All Classified Information provided by any party or nonparty in the course of this litigation

shall be used solely for the purpose of preparation, trial, and appeal of this litigation and for no

other purpose, and shall not be disclosed except in accordance with the terms hereof.

   6. Marking of Documents

       Documents provided in this litigation may be designated by the producing person or by

any party as Classified Information by marking each page of the documents so designated with a

stamp indicating that the information is “Confidential”, “For Counsel Only”, or “Attorneys Eyes

Only”. In lieu of marking the original of a document, if the original is not provided, the designating

party may mark the copies that are provided. Originals shall be preserved for inspection.

   7. Disclosure at Depositions

       Information disclosed at (a) the deposition of a party or one of its present or former officers,

directors, employees, agents, consultants, representatives, or independent experts retained by



                                                  5
       Case 1:19-cv-01878-PKC Document 100-1 Filed 12/26/19 Page 6 of 11



counsel for the purpose of this litigation, or (b) the deposition of a nonparty may be designated by

any party as Classified Information by indicating on the record at the deposition that the testimony

is “Confidential” or “For Counsel Only” and is subject to the provisions of this Order.

       Any party also may designate information disclosed at a deposition as Classified

Information by notifying all parties in writing not later than 30 days of receipt of the transcript of

the specific pages and lines of the transcript that should be treated as Classified Information

thereafter. Each party shall attach a copy of each such written notice to the face of the transcript

and each copy thereof in that party’s possession, custody, or control. All deposition transcripts

shall be treated as For Counsel Only for a period of 30 days after initial receipt of the transcript.

       To the extent possible, the court reporter shall segregate into separate transcripts

information designated as Classified Information with blank, consecutively numbered pages being

provided in a non-designated main transcript. The separate transcript containing Classified

Information shall have page numbers that correspond to the blank pages in the main transcript.

Counsel for a party or a nonparty witness shall have the right to exclude from depositions any

person who is not authorized to receive Classified Information pursuant to this Protective Order,

but such right of exclusion shall be applicable only during periods of examination or testimony

during which Classified Information is being used or discussed.

   8. Disclosure to Qualified Persons

       a.      To Whom. Classified Information shall not be disclosed or made available by the

receiving party to persons other than Qualified Persons except as necessary to comply with

applicable law or the valid order of a court of competent jurisdiction; provided, however, that in

the event of a disclosure compelled by law or court order, the receiving party will so notify the

producing party as promptly as practicable (if at all possible, prior to making such disclosure) and



                                                  6
       Case 1:19-cv-01878-PKC Document 100-1 Filed 12/26/19 Page 7 of 11



shall seek a protective order or confidential treatment of such information. Information designated

as For Counsel Only shall be restricted in circulation to Qualified Persons described in

subparagraph 2(a).

        b.      Retention of Copies During this Litigation. Copies of For Counsel Only information

shall be maintained only in the offices of outside counsel for the receiving party and, to the extent

supplied to experts described in subparagraph 2(a)(ii), in the offices of those experts. Any

documents produced in this litigation, regardless of classification, that are provided to Qualified

Persons shall be maintained only at the office of such Qualified Person and only necessary working

copies of any such documents shall be made. Copies of documents and exhibits containing

Classified Information may be prepared by independent copy services, printers, or illustrators for

the purpose of this litigation.

        c.      Each party’s outside counsel shall maintain a log of all copies of For Counsel Only

documents that are delivered to Qualified Persons.

    9. Unintentional Disclosures

        Documents unintentionally produced without designation as Classified Information later

may be designated and shall be treated as Classified Information from the date written notice of

the designation is provided to the receiving party.

        If a receiving party learns of any unauthorized disclosure of Confidential information or

For Counsel Only information, the party shall immediately upon learning of such disclosure inform

the producing party of all pertinent facts relating to such disclosure and shall make all reasonable

efforts to prevent disclosure by each unauthorized person who received such information.




                                                 7
       Case 1:19-cv-01878-PKC Document 100-1 Filed 12/26/19 Page 8 of 11



   10. Documents Produced for Inspection Prior to Designation

       In the event documents are produced for inspection prior to designation, the documents

shall be treated as For Counsel Only during inspection. At the time of copying for the receiving

parties, Classified Information shall be marked prominently “Confidential”, “For Counsel Only”,

or “Attorneys Eyes Only” by the producing party.

   11. Consent to Disclosure and Use in Examination

       Nothing in this order shall prevent disclosure beyond the terms of this order if each party

designating the information as Classified Information consents to such disclosure or if the court,

after notice to all affected parties and nonparties, orders such disclosure. Nor shall anything in this

order prevent any counsel of record from utilizing Classified Information in the examination or

cross-examination of any person who is indicated on the document as being an author, source, or

recipient of the Classified Information, irrespective of which party produced such information.

   12. Challenging the Designation

   a. Classified Information. A party shall not be obligated to challenge the propriety of a

designation of Classified Information at the time such designation is made, and a failure to do so

shall not preclude a subsequent challenge to the designation. In the event that any party to this

litigation disagrees at any stage of these proceedings with the designation of any information as

Classified Information, the parties shall first try to resolve the dispute in good faith on an informal

basis, such as by production of redacted copies. If the dispute cannot be resolved, the objecting

party may invoke this Protective Order by objecting in writing to the party who designated the

document or information as Classified Information. The designating party shall then have 14 days

to move the court for an order preserving the designated status of the disputed information. The

disputed information shall remain Classified Information unless and until the court orders



                                                  8
       Case 1:19-cv-01878-PKC Document 100-1 Filed 12/26/19 Page 9 of 11



otherwise. Failure to move for an order shall constitute a termination of the status of such item as

Classified Information.

   b. Qualified Persons. In the event that any party in good faith disagrees with the designation

of a person as a Qualified Person or the disclosure of particular Classified Information to such

person, the parties shall first try to resolve the dispute in good faith on an informal basis. If the

dispute cannot be resolved, the objecting party shall have 14 days from the date of the designation

or, in the event particular Classified Information is requested subsequent to the designation of the

Qualified Person, 14 days from service of the request to move the court for an order denying the

disposed person (a) status as a Qualified Person, or (b) access to particular Classified Information.

The objecting person shall have the burden of demonstrating that disclosure to the disputed person

would expose the objecting party to the risk of serious harm. Upon the timely filing of such a

motion, no disclosure of Classified Information shall be made to the disputed person unless and

until the court enters an order preserving the designation.

   13. Manner of Use in Proceedings

       In the event a party wishes to use any Classified Information in affidavits, declarations,

briefs, memoranda of law, or other papers filed in this litigation, the party shall do one of the

following: (1) with the consent of the producing party, file only a redacted copy of the information;

(2) where appropriate (e.g., in connection with discovery and evidentiary motions) provide the

information solely for in camera review; or (3) file such information under seal with the court

consistent with the sealing requirements of the court.

   14. Filing Under Seal

       The clerk of this court is directed to maintain under seal all documents, transcripts of

deposition testimony, answers to interrogatories, admissions, and other papers filed under seal in



                                                 9
      Case 1:19-cv-01878-PKC Document 100-1 Filed 12/26/19 Page 10 of 11



this litigation that have been designated, in whole or in part, as Classified Information by any party

to this litigation consistent with the sealing requirements of the court.

   15. Return of Documents

       Not later than 120 days after conclusion of this litigation and any appeal related to it, any

Classified Information, all reproductions of such information, and any notes, summaries, or

descriptions of such information in the possession of any of the persons specified in paragraph 2

(except subparagraph 2(a)(iii)) shall be returned to the producing party or destroyed, except as this

court may otherwise order or to the extent such information has been used as evidence at any trial

or hearing. Notwithstanding this obligation to return or destroy information, counsel may retain

attorney work product, including document indices, so long as that work product does not duplicate

verbatim substantial portions of the text of any Classified Information.

   16. Ongoing Obligations

       Insofar as the provisions of this Protective Order, or any other protective orders entered in

this litigation, restrict the communication and use of the information protected by it, such

provisions shall continue to be binding after the conclusion of this litigation, except that (a) there

shall be no restriction on documents that are used as exhibits in open court unless such exhibits

were filed under seal, and (b) a party may seek the written permission of the producing party or

order of the court with respect to dissolution or modification of this, or any other, protective order.

   17. Advice to Clients

       This order shall not bar any attorney in the course of rendering advice to such attorney’s

client with respect to this litigation from conveying to any party client the attorney’s evaluation in

a general way of Classified Information produced or exchanged under the terms of this order;

provided, however, that in rendering such advice and otherwise communicating with the client,



                                                  10
       Case 1:19-cv-01878-PKC Document 100-1 Filed 12/26/19 Page 11 of 11



the attorney shall not disclose the specific contents of any Classified Information produced by

another party if such disclosure would be contrary to the terms of this Protective Order.

    18. Duty to Ensure Compliance

        Any party designating any person as a Qualified Person shall have the duty to reasonably

ensure that such person observes the terms of this Protective Order and shall be responsible upon

breach of such duty for the failure of such person to observe the terms of this Protective Order.

    19. Waiver

        Pursuant to Federal Rule of Evidence 502, neither the attorney-client privilege nor work

product protection is waived by disclosure connected with this litigation.

    20. Modification and Exceptions

        The parties may, by stipulation, provide for exceptions to this order and any party may seek

an order of this court modifying this Protective Order.

It is SO ORDERED this _____           January
                      24th day of ____________________,   20
                                                        20_____.




3573965.v1




                                                11
